DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 5/10/2021. Claims 1, 2, 4-9, 11-16 and 18-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.    
Here, under step 1 of the Alice analysis, system claims 1-7 are directed an inventory planner comprising a server, method claims 8-14 are directed to a series of steps, and computer-readable medium claim 15-20 are directed to embodied software.  Thus the claims are directed to a machine, process, and manufacture, respectively.

The limitations of modeling, solving, generating, selecting, comparing and sending, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite modeling a supply chain planning problem of a supply chain entity comprising an inventory having one or more items as a MDP; solving the MDP; generating a number of inventory policies for each item of the one or more items based, at least in part, on a global target; selecting a first inventory policy of the generated inventory policies for each item of the one or more items wherein the average weighted target of the one or more items is at least equal to the global target; comparing the first inventory policy for at least one item and a current inventory level of the corresponding item to determine the difference between the current inventory level of and an inventory reorder point of the inventory policy; and responsive to the difference between the current inventory level and the inventory reorder point of the inventory policy of the corresponding item, sending to automated machinery instructions to cause the automated machinery to retrieve an amount of the corresponding item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a location and to move the amount of the item to a different inventory location.

This judicial exception is not integrated into a practical application.  The claims include an inventory planner comprising a server.  The inventory planner comprising a server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inventory planner comprising a server amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claim 2 further describes the inventory planner.  Claim 3 recites additional associating and selecting steps.  Claims 4-7 further describe the inventory planner, the cost, the weight and the number of inventory policies.  Similarly, dependent claims 9-14 and 16-20 recite 
Under step 2B of the analysis, the claims include, inter alia, an inventory planner comprising a server.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
However, there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “FIGURE 2 illustrates inventory planner 110 of FIGURE 1 in greater detail in accordance with the first embodiment. As discussed above, inventory planner 110 comprises one or more computers at one or more locations including associated input devices, output devices, non-transitory computer-readable storage media, processors, memory, or 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).
Further, the claim limitation “sending to automated machinery instructions to cause the automated machinery to retrieve an amount of the corresponding item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a location and to move the amount of the item to a different inventory location” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman et al (US 20160328734 A1), in view of Scheer (US 20020143669 A1), in further view of Lindbo et al (US 20170323250 A1).
As per claim 1, Lederman et al disclose a system, comprising: an inventory planner comprising a server (i.e., a system 10 to balance inventory through personalized transition shaping.  The system is computer-implemented system including: a computing device 90, e.g., a server, work-station, desktop or like computing system, and associated memory storage device 20, e.g., a database, that stores historical data of many customers and their product information for use in model calibration, ¶ 0025) and configured to: 
model a supply chain planning problem as a Markov decision process (MDP) (i.e., At the analytics engine optimizer 75, the stochastic and dynamic optimization model 300 to be solved for inventory balancing includes forming a Markov Decision process (MDP) that models the following: states, actions and costs data.  Example "states" data in the model are represented as variables, ¶ 0046);

generate a number of inventory policies for each item of one or more items in an inventory based, at least in part, on a global target (i.e., referring to FIG. 5B, in the method for balancing inventory through supply-side actions, the demand shaping transition optimizer component 75 of the analytics engine 50 solves the following optimization problem of equation 3) subject to the constraints, ¶ 0047); and
select a first inventory policy of the generated inventory policies for each item of the one or more items (i.e., the demand shaping transition optimizer component 75 computes and generates an output 80 including: customer target lists for legacy and new products including: inventory rationing levels and follow-on and substitute product recommendations, ¶ 0028) by associating a total cost and service level with each inventory policy (i.e., The dynamic model 300 balances current profits with the costs of any inventory shortages or excesses in future periods, ¶ 0045).
Lederman et al does not disclose associating a weight with each item; and selecting inventory policies that minimize the total cost of all inventory policies that meet the global service level targets based, at least in part, on the weight associated with each item, wherein an average weighted target of the one or more items is at least equal to the global target, and comparing the first inventory policy for at least one item and a current inventory level of the corresponding item determine the difference between the current inventory level of the corresponding item and an inventory reorder point of the inventory policy.

Three sourcing points can be considered for the point of consolidation: 1) the sourcing point from which the most line items are being sourced; 2) the sourcing point that minimizes the time required to consolidate all items not sourced at that sourcing point; and 3) the sourcing point that minimizes the cost required to consolidate all items not sourced at the sourcing point. Using this approach, each non-routed fulfillment plan alternative will be expanded into three routed alternatives, i.e., one for each of the possible consolidation points (¶ 0159).
To compute the total weighted cost for the alternative fulfillment plans 306, the system should maintain a table that includes a weighting factor that is to be used for each of the evaluation criteria. The total weighted cost to the distributor may then be computed by multiplying the computed costs for the various criteria by their associated weighting factor (¶ 0167).
If more than one forecast is used, then a weighted average is used to arrive at the demand forecast to be used in the inventory management processes 409.  Part of the weighting factors includes an assessment as to how accurate the particular forecast methodology has been in the past 410.  The weighting factors are all parameters that are set by the inventory management team (¶ 0191).

In addition, Lederman et al does not disclose responsive to the difference between the current inventory level and the inventory reorder point of the inventory policy of the corresponding item, sending, by the inventory planner to automated machinery, instructions to cause the automated machinery to retrieve an amount of at least one item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a first location and to move the amount of the corresponding item to an inventory location of the corresponding item.
Lindbo et al disclose it is an advantage of the present system and method described that different categories of inventory items may be decanted and picked at designated fulfillment centres, said fulfillment centres being selected based on the capability and equipment located at said centres.  For example, robotic picking and/or decanting of inventory items may require specific robotic picking, decanting and handling devices.  Therefore each fulfillment centre may be provided with only a 
Lederman et al, Scheer and Lindbo et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include associating a weight with each item; and selecting inventory policies that minimize the total cost of all inventory policies that meet the global service level targets based, at least in part, on the weight associated with each item, wherein the average weighted target of the one or more items is at least equal to the global target, and comparing the first inventory policy for at least one item and a current inventory level of the corresponding item determine the difference between the current inventory level of the corresponding item and an inventory reorder point of the inventory policy, and responsive to the difference between the current inventory level and the inventory reorder point of the inventory policy of the corresponding item, sending, by the inventory planner to automated machinery, instructions to cause the automated machinery to retrieve an amount of at least one item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a first location and to move the amount of the corresponding item to an inventory location of the corresponding item in Lederman et al, as seen in Scheer and Lindbo et al, respectively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
As per claim 2, Lederman et al disclose the inventory planner uses a column generation technique to creates new inventory policies to improve a chosen objective function while meeting the global target (i.e., From this interface, a sales or supplier agent may more readily act to offer up new or substitute product(s), offer discounts, etc. based on these values.  Moreover, an intermediate value in interface 130, i.e., "propensity to buy value" column 136 represent a function of the .alpha..sub.tij output generated by the customer choice analytics model 55; and an intermediate value in interface 130, i.e., a "Speed to adopt new technology score" column 139 represents a function of the .lamda score generated by the personalized customer transition analytics model 60.  Thus, once the optimization is performed, the columns recommend, based on the selected filters, which products and which features should be offered, ¶ 0056).
As per claim 4, Lederman et al does not disclose the inventory planner generates one or more additional inventory policies for the one or more items using a policy generation model comprising a probabilistic flow linear programming formulation.
Lindbo et al disclose "predictive" state--some embodiments may use statistical models fitted to historical or external data sources to provide probabilistic estimates of quantities of interest that are not yet known or not directly observable e.g. customer demand for goods at a future point in time (¶ 0164).
Demand Forecast--Any decision about the quantities of which goods to store at each fulfillment facility necessarily begins with a predictive model of the demand for 
Lederman et al and Lindbo et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inventory planner generates one or more additional inventory policies for the one or more items using a policy generation model comprising a probabilistic flow linear programming formulation in Lederman et al, as seen in Lindbo et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Lederman et al disclose the cost comprises one or more of inventory cost, order cost, and stockout cost (i.e., The dynamic model 300 balances current profits with the costs of any inventory shortages or excesses in future periods, ¶ 0045).
As per claim 6, Lederman et al does not disclose the weight is based, at least in part, on the expected demand of the item of the one or more items or a dual value for a target constraint.
Scheer discloses part of the weighting factors includes an assessment as to how accurate the particular forecast methodology has been in the past 410.  The 
Lederman et al and Scheer are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the weight is based, at least in part, on the expected demand of the item of the one or more items or a dual value for a target constraint in Lederman et al, as seen in Scheer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Lederman et al disclose the number of inventory policies generated is based, at least in part, on a cost of an item, a target service level, or a predetermined total number of inventory policies (i.e., computes an optimal sales target list for each product generation based on current product lifecycle and solution of stochastic optimization model, ¶ 0042).
Claims 8, 9 and 11-14 are rejected based upon the same rationale as the rejection of claims 1, 2, and 4-7, respectively, since they are the method claims corresponding to the system claims.
Claims 15, 16 and 18-20 are rejected based upon the same rationale as the rejection of claims 1, 2 and 4-6, respectively, since they are the computer readable medium claims corresponding to the system claims.
Response to Arguments
 	In the Remarks, Applicant argues that based on the 2019 Guidance, Applicants claims are not directed to "abstract ideas" such as mathematical concepts, certain methods of organizing human activity, mental processes, laws of nature or natural phenomena. Therefore, since Applicants claims do not recite matter that falls within the enumerating groupings of abstract ideas, Applicants claims should not be treated as reciting an abstract idea. 
Furthermore, even if Applicants claims recites a judicial exception (a law of nature, a natural phenomenon, or the enumerating groupings of abstract ideas), which they do not, the Examiner must analyze Applicants claims to determine whether any alleged judicial exception is integrated into a practical application of that exception. Applicants respectfully submit that Applicants claims are not "directed to" a judicial exception, and thus are patent eligible, for at least the reason that Applicants claims as a whole integrates any alleged judicial exception into a practical application of that exception. In addition, Applicants claims include specific limitations for facilitating inventory reorder points that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application. The Examiner respectfully disagrees.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite inventory management, including modeling, solving, generating, selecting, comparing and sending steps.  

That is, other than reciting an inventory planner comprising a server, the claim limitations merely cover commercial interactions, including business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include an inventory planner comprising a server.
The inventory planner comprising a server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility 
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., an inventory planner comprising a server).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Applicant also argues that Scheer fails to disclose, "select a first inventory policy of the generated inventory policies for each item of the one or more items by associating a total cost and service level with each inventory policy, associating a 
In fact, according to the Examiner's own reasoning, Scheer is only asserted for disclosing "wherein an average weighted target of the one or more items is at least equal to the global target," however, the Examiner does not assert and Scheer is silent regarding "select a first inventory policy of the generated inventory policies for each item of the one or more items by associating a total cost and service level with each inventory policy, associating a weight with each item, and selecting inventory policies that minimize the total cost of all inventory policies that meet the global target based, at least in part, on the weight associated with each item." 
Therefore, Scheer cannot disclose "wherein an average weighted target of the one or more items is at least equal to the global target," since as acknowledged by the Examiner, Scheer fails to disclose "select a first inventory policy of the generated inventory policies for each item of the one or more items by associating a total cost and service level with each inventory policy, associating a weight with each item, and selecting inventory policies that minimize the total cost of all inventory policies 
Lederman et al is cited to disclose select a first inventory policy of the generated inventory policies for each item of the one or more items (i.e., the demand shaping transition optimizer component 75 computes and generates an output 80 including: customer target lists for legacy and new products including: inventory rationing levels and follow-on and substitute product recommendations, ¶ 0028) by associating a total cost and service level with each inventory policy (i.e., The dynamic model 300 balances current profits with the costs of any inventory shortages or excesses in future periods, ¶ 0045).
Additionally, Scheer discloses to select the fulfillment plan for the order, a cost analysis may be performed 305.  In performing a cost analysis, the system considers the routing of each line item from a sourcing point to a delivery point, the activity costs for each line item's plan, as well as other factors.  In this manner, a total weighted grade may be given to each fulfillment plan alternative from which the best alternative may be selected for implementation (¶ 0158).
Three sourcing points can be considered for the point of consolidation: 1) the sourcing point from which the most line items are being sourced; 2) the sourcing point that minimizes the time required to consolidate all items not sourced at that sourcing point; and 3) the sourcing point that minimizes the cost required to consolidate all items not sourced at the sourcing point. Using this approach, each non-routed fulfillment plan alternative will be expanded into three routed alternatives, i.e., one for each of the possible consolidation points (¶ 0159).
total weighted cost for the alternative fulfillment plans 306, the system should maintain a table that includes a weighting factor that is to be used for each of the evaluation criteria. The total weighted cost to the distributor may then be computed by multiplying the computed costs for the various criteria by their associated weighting factor (¶ 0167).
if more than one forecast is used, then a weighted average is used to arrive at the demand forecast to be used in the inventory management processes 409.  Part of the weighting factors includes an assessment as to how accurate the particular forecast methodology has been in the past 410.  The weighting factors are all parameters that are set by the inventory management team (¶ 0191).
There may be a minimal "national stocking model" that is applied to all branches to have these branches stock a minimal set of common item (¶ 0208).
As such, and contrary to Applicant’s assertion, Scheer indeed discloses associating a weight with each item; and selecting inventory policies that minimize the total cost of all inventory policies that meet the global service level targets based, at least in part, on the weight associated with each item, wherein an average weighted target of the one or more items is at least equal to the global target, and comparing the first inventory policy for at least one item and a current inventory level of the corresponding item determine the difference between the current inventory level of the corresponding item and an inventory reorder point of the inventory policy.
Applicants further thank the Examiner for noting that Lederman and Scheer fail to disclose, "comparing the first inventory policy for at least one item and a current inventory level of a corresponding item to determine the difference between the 
Applicant seems to misunderstand the 35 U.S.C. 103 rejection. Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman et al (US 20160328734 A1), in view of Scheer (US 20020143669 A1), in further view of Lindbo et al (US 20170323250 A1). 
Following, as previously stated, and as seen in the rejection above, Scheer is cited as disclosing comparing the first inventory policy for at least one item and a current inventory level of the corresponding item determine the difference between the current inventory level of the corresponding item and an inventory reorder point of the inventory policy, not Lindbo et al, as asserted by Applicant.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 6, 2021